Title: To James Madison from John Meer, 18 June 1816
From: Meer, John
To: Madison, James



Sir
Philadelphia June 18th. 1816

I have taken the liberty by favour of Mr. Mellish of enclosing you a specimen of my Bank Notes Which is I believe superiour in many respects to any other hitherto used.  It is engraved on a steel plate (mostly with a hair pencil)  It will print ten times more coppies than any copper plate and will come at about the same price as copper plats in general.  This mode of work produces great strength and richness of colouring, and a boldness of expression not to be obtained by any other means, yet the most delicate tints may be produced; and it is susceptible of an infinite variety of pattern and design.  This invention is most likely to secure Bank Notes and all kinds of Official and confidential papers from forgery.  I shall be happy to supply any of the Governmental departments, and the Bank with plates.  If you will be pleased to give me your patronage you will confer a great obligation On Sir Your’s most Respectfully,

John Meer

